Exhibit 10.4.4

 

ADDENDUM TO LEASE

Sport-Haley, Inc.

4600 East 48th Avenue

Denver, CO  80216-3215

 

Addendum to Lease Agreement, dated July 29, 1994, between Sport-Haley, Inc.
(SHI) and the Connie J. Hilb Trust and Thomas J. Hilb (Hilb) for the rental of
the 82,500 sq. ft. building located at 4600 E. 48th Ave., Denver, CO 
80216-3215.

 

RECITALS:       SHI and Hilb desire to further amend the Lease Agreement as
follows:

 

1.               Hilb agrees to reduce the rental payment to $11,000.00 per
month from May 1, 2009, through April 30, 2010.

 

2.               All maintenance of said building shall continue to be the
responsibility of SHI in accordance with the terms of the Lease Agreement, its
amendments and its addendums.

 

3.               In consideration hereof, SHI will vacate the approximately
16,000 sq. ft. of space on the west end of the building, including the adjoining
offices and fenced parking area, upon notice by Hilb. Hilb shall have
unconditional authority and the approval of SHI to re-lease such space, and no
prior authorization or permission will be required from SHI. Hilb, or the new
tenant if Hilb so directs, will reimburse SHI for the pro rata share of heating,
cooling and electric expense based on the number of square feet so re-leased.

 

4.               Hilb may terminate the Lease Agreement in its entirety at any
time after April 30, 2010, upon 180 days notice to SHI, without any liability to
SHI with regard to the Lease Agreement and any previous amendments or addendums
thereto.

 

5.               All other terms and conditions of the Lease Agreement and any
previous amendments or addendums thereto, shall remain in full force and effect.

 

Agreed to on April 28, 2009

 

TENANT:

 

LANDLORD:

 

 

 

Sport-Haley, Inc., a Colorado Corporation

 

Thomas J. Hilb

 

 

 

 

 

 

By:

/s/ DONALD W. JEWELL

 

By:

/s/ THOMAS J. HILB

 

Donald W. Jewell

 

 

Thomas J. Hilb, Individually

 

Chief Executive Officer

 

 

 

President and Director

 

 

 

 

Connie J. Hilb Trust

 

 

 

 

 

 

By:

/s/ PATRICK W. HURLEY

 

By:

/s/ THOMAS J. HILB

 

Patrick W. Hurley

 

 

Thomas J. Hilb

 

Chief Financial Officer

 

 

Trustee

 

Secretary and Treasurer

 

 

 

--------------------------------------------------------------------------------